EXHIBIT 10.2

HEALTHSTREAM, INC.

RESTRICTED SHARE UNIT AGREEMENT

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the [•] day of [•] (the “Grant Date”), between HealthStream, Inc., a
Tennessee corporation (together with its Subsidiaries and Affiliates, the
“Company”), and [•] (the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the HealthStream, Inc.
2016 Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
including any subcommittee formed pursuant to Section 3.3 of the Plan (the
“Committee”) has determined that it would be to the advantage and best interest
of the Company and its shareholders to grant an award of the Restricted Share
Units provided for herein to the Grantee as an incentive for increased efforts
during his or her term of service or employment with the Company or its
Subsidiaries or Affiliates, and has advised the Company thereof and instructed
the undersigned officers to award said Restricted Share Units;

NOW, THEREFORE, the parties hereto agree as follows:

RESTRICTED SHARE UNIT GRANT

 

Grantee:

     [ •] 

Aggregate number of Restricted Share Units

     [ •] 

Granted hereunder:

  

Grant Date:

     [ •] 

1. Grant of Restricted Share Unit Award.

1.1 The Company hereby grants to the Grantee the award (“Award”) of Restricted
Share Units (“RSUs”) set forth above on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. Each RSU shall have a
value equal to the Fair Market Value of one Share. A bookkeeping account will be
maintained by the Company to keep track of the RSUs.

1.2 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof.



--------------------------------------------------------------------------------

This Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Grantee other than by will or the laws of descent
and distribution.

2. Vesting and Payment.

2.1 Vesting. Except as provided in Section 2.2, the RSUs subject to this Award
shall vest as follows:

(i) 1/3 of the RSUs shall vest on the first anniversary of the Grant Date;

(ii) An additional 1/3 of the RSUs shall vest on the second anniversary of the
Grant Date; and

(iii) The remaining 1/3 of the RSUs shall vest on the third anniversary of the
Grant Date.

2.2 Change in Control. Notwithstanding the foregoing, upon the occurrence of a
Change in Control, this Award shall become vested immediately prior to a Change
in Control as to 100% of the RSUs (but only to the extent such Award has not
otherwise terminated or become vested).

2.3 Settlement. The Grantee shall be entitled to settlement of the RSUs subject
to this Award at the time that such RSUs vest pursuant to Section 2.1 or
Section 2.2, as applicable. Such settlement shall be made as promptly as
practicable thereafter (but in no event after the fifteenth day following the
applicable vesting date, or in the case of a Change in Control, the Change in
Control) through the issuance of Shares equal to the number of such vested RSUs.
Any settlement of RSUs granted pursuant to this Award shall be made in Shares as
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Grantee who
has become vested in such Shares (or, if requested by Grantee, a stock
certificate evidencing such Shares). Notwithstanding the foregoing, if this
Award vests in connection with a Change in Control and the Shares issuable in
connection with such vesting subsequently have been converted into or have other
been transferred in exchange for other consideration in connection with such
Change in Control, Grantee will be entitled to receive such other consideration
in lieu of the converted or transferred Shares. The Grantee will not be entitled
to any dividend equivalent or voting rights with regard to the RSUs.

2.4 Termination. Except as otherwise provided by the Committee, this Award shall
not become vested as to any RSUs that have not vested as of the time of the
Grantee’s termination of service with the Company for any reason, and Grantee
shall forfeit any unvested RSUs as of the date of such termination of service.

3. No Right to Continued Service. Nothing in this Agreement or the Plan shall be
interpreted or construed to confer upon the Grantee any right to continue
service as a member of the Board.



--------------------------------------------------------------------------------

4. Adjustments. The provisions of Section 4.2 and Section 14.3 of the Plan are
hereby incorporated by reference, and the RSUs are subject to such provisions.
Any determination made by the Committee pursuant to such provisions shall be
made in accordance with the provisions of the Plan and shall be final and
binding for all purposes of the Plan and this Agreement.

5. Administration Subject to the Plan. The Grantee hereby acknowledges receipt
of a copy of (or an electric link to) the Plan and agrees to be bound by all the
terms and provisions thereof. The terms of this Agreement are governed by the
terms of the Plan, and in the case of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern.
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award.

6. Modification of Agreement. Subject to the restrictions contained in the Plan
and applicable law (including compliance with Section 409A of the Code), the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the RSU, prospectively or
retroactively.

7. Section 409A. The Grantee shall be responsible for all taxes due in
connection with the grant or vesting or any payment or transfer with respect to
the RSUs and Shares (and cash, if applicable) payable hereunder. Notwithstanding
anything herein to the contrary, to the maximum extent permitted by applicable
law, the settlement of the RSUs to be made to the Grantee pursuant to this
Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Regulations and this Agreement shall be
interpreted consistently therewith. However, in any circumstances where the
settlement of the RSUs may not so qualify, the Committee shall administer the
grant and settlement of such RSUs in strict compliance with Section 409A of the
Code. Further, notwithstanding anything herein to the contrary, to the extent
that this Award constitutes deferred compensation for purposes of Section 409A
of the Code (i) no RSU payable upon the Grantee’s termination of service shall
be issued, unless Grantee’s termination of service constitutes a “separation
from service” within the meaning of Section 1.409A-1(h) of the Treasury
Regulations and (ii) if at the time of a Grantee’s termination of employment
with the Company and all “service recipients” (as defined in the applicable
provision of the Treasury Regulations), the Grantee is a “specified employee” as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Grantee) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment. Each payment of RSUs constitutes a “separate payment”
for purposes of Section 409A of the Code. Notwithstanding any other provision of
this Agreement or the Plan to the contrary, to the extent that this RSU
Agreement constitutes deferred compensation for purposes of Section 409A of the
Code, a “Change in Control” for



--------------------------------------------------------------------------------

purposes of this Agreement shall mean “change in the ownership of the Company,”
a “change in the effective control of the Company,” or a “change in the
ownership of a substantial portion of the Company’s assets,” as such terms are
defined in Section 1.409A-3(i)(5) of the Treasury Regulations. Notwithstanding
the foregoing, Company does not warrant that this RSU will qualify for favorable
tax treatment under Section 409A of the Code or any other provision of federal,
state, local or foreign law. The Company shall not be liable to Grantee for any
tax, interest, or penalties that the Grantee might owe as a result of the grant,
holding, vesting, exercise, or payment of the RSUs.

8. No Right to Continued Service. The grant of the RSU shall not be construed as
giving the Grantee the right to be retained in the service of the Company, and
the Company may at any time dismiss the Grantee from service, free from any
liability or any claim under the Plan.

9. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

10. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee without
giving effect to the conflicts of law principles thereof, except to the extent
that such laws are preempted by Federal law.

11. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

12. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

13. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:

  

HealthStream, Inc.

Cummins Station, Suite 450

209 10th Avenue South

Nashville TN 37203

To the Grantee:

   The address then maintained with respect to the Grantee in the Company’s
records.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Agreement
to be duly executed effective as of the day and year first above written.

 

HEALTHSTREAM, INC.:

 

Robert A. Frist, Jr.

Chairman and Chief Executive Officer

GRANTEE:

 